DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaung et al, US Patent Application Publication 2004/0180461 in view of Liou et al, US Patent Application Publication 2019/0096820 (both newly submitted).

Regarding claim 13, Yaung teaches a semiconductor device, comprising:
a sensing pixel array in a substrate 100, wherein the sensing pixel array comprises a plurality of sensing pixels (Pixels with diode 120/108); a plurality of transparent pillars 150 over the substrate (Note: since light 160 reaches the bottom of layer 150, via 164 and 168, it would have been obvious to one of ordinary skill in the art that this layer is transparent to light), wherein each of the plurality of transparent pillars is correspondingly disposed on and directly contacts one of the plurality of sensing pixels of the sensing pixel array, and each of the plurality of transparent pillars has a continuous lateral surface; and a light shielding layer 124/128 over the substrate and between the plurality of transparent pillars, wherein the light shielding layer is a multi-layer structure comprising a bottom light shielding layer 124 on the substrate, wherein the bottom light shielding layer uncovers upper portions of the continuous lateral surfaces of the transparent pillars, and the bottom light shielding layer directly contacts lower portions of the continuous lateral surfaces of the transparent pillars and fills spaces between the substrate and the lower portions of the continuous lateral surfaces of the transparent pillars; and a top light shielding layer 128 on the bottom light shielding layer, and the top light shielding layer directly contacting and covering the upper portions of the continuous lateral surfaces of the plurality of transparent pillars (figure 8).



	However, the reference of Liou teaches that a hardness of the top light shielding layer 118 is different from a hardness of the bottom light shielding layer 110 [0030] in teaching that, in addition to using the same materials for the light shielding, or ILD, layers, these layers may be made of different materials properties to accommodate the pitches and size of the interconnects that are used within.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liou with that of Yaung because the top and bottom light shielding layers may be made of different materials properties to accommodate the pitches and size of the interconnects that are used within to improve the device made.

Regarding claim 14, Yaung in view of Liou teaches a hardness of the light shielding layer is greater than a hardness of the plurality of transparent pillars
(Note: the light shielding layers as disclosed by Liou has a hardness of about 3 GPA or less [0032, 0042], while the reference of Yang teaches the transparent pillars of Yaung are made with silicon oxide, which has a hardness of 1 GPA, thereby meeting the limitations of this claim).



Regarding claim 16, Yaung and Liou fail to teach a thickness of the top light shielding layer is in a range between about 1 m and about 200 m.

However, it has been held that the thickness of the top light shielding layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the top light shielding layer claimed and the Prior Art shows a top shielding layer with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable top shielding layer thickness in the device of Yaung and Liou.

The specification contains no disclosure of either the critical nature of the claimed thickness of the top light shielding layer or any unexpected results arising therefrom. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 17, Liou teaches the top light shielding layer and the bottom light shielding layer are made of different materials [0030]

Regarding claim 18, Yaung fails to teach a middle light shielding layer disposed between the top light shielding layer and the bottom light shielding layer.

However, Liou teaches a middle light shielding layer 116 disposed between the top light shielding layer 118 and the bottom light shielding layer 110 (figure 1) by teaching that the light shielding layer, or ILD, may contain more than two layers, such as an etch stop layer or additional ILD layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liou with that of Yaung because it is generally known in the art that there may be more than two light shielding layers present in a semiconductor device.


Allowable Subject Matter

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a bottom light shielding layer on the substrate, wherein the bottom light shielding layer uncovers upper portions of lateral surfaces of the transparent pillars, and the bottom light shielding layer fills spaces between the substrate and lower portions of the lateral surfaces of the transparent pillars: and a top light shielding layer on the bottom light shielding layer: and performing a planarization process to expose top surfaces of the transparent pillars…” in combination with the 

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899